          Case 1:19-cr-00696-PAE Document 49 Filed 12/23/19 Page 1 of 3




                                       December 23, 2019

BY CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ari Teman
               S1 19 Cr. 696 (PAE)

Dear Judge Engelmayer:

        Ari Teman (“Teman”), by and through undersigned counsel, writes to oppose the
Government’s request that this Court modify Teman’s terms of bail to prohibit Teman from having
any direct or indirect contact with any potential trial witness. (Doc. 47). The Government’s request
should be denied because the modification the Government seeks would violate Teman’s First
Amendment right to comment on public media reports and would violate his Due Process right to
investigate and defend himself against the pending charges. Contrary to the Government’s
assertion, Teman’s statements on social media platforms did not constitute an effort to influence
potential Government witnesses.

       The Government contends that Teman’s publication of an image on two social media
platforms of a publicly available news article—published by the elected New York City Public
Advocate—with commentary on the article “is an effort to influence potential witnesses.” (Doc.
47). The Government’s claim should be summarily rejected by this Court.

       First, despite being charged with a crime, Teman retains the constitutional right to free
speech. Nothing in this Court’s Bail Disposition seeks to infringe upon this right. (See Doc. 7).
Indeed, Teman’s re-publication of an already publicly available news article—originally published
by an elected official—with his own commentary falls squarely within the rights afforded to him
under the First Amendment.

        In the posts, Teman made no threats, used no fighting words, and merely explained, in his
words, how the news article made him feel, personally. He did not ask anyone who viewed his
posts to take any action, nor did he make any effort to communicate directly with any potential
witness. This speech, in no way, signifies any effort to influence a witness. The United States
Supreme Court has explained, “[t]he public interest in having free and unhindered debate on
matters of public importance” is “the core value of the Free Speech Clause of the First
Amendment[.]” Pickering v. Bd. of Ed. of Twp. High Sch. Dist. 205, Will Cty., Illinois, 391 U.S.
563, 573 (1968). Commenting on a government publication that identifies New York City



8000 Maryland Avenue                                                               p. 314.390.0234
Suite 420                                                                           f. 314.485.2264
St. Louis, MO 63105                                                             margulisgelfand.com
Page 2 Case 1:19-cr-00696-PAE Document 49 Filed 12/23/19 Page 2 of 3



landlords with housing violations unambiguously constitutes “debate on matters of public
importance” and, as such, should remain “unhindered.” See id.

        Second, the relief the Government seeks is markedly overbroad. To “prohibit Teman from
having any contact, direct or indirect, with any potential trial witness” would unconstitutionally
infringe on his Fifth Amendment right to Due Process of law. (See Doc. 47). Presumably, the
“indirect” contact with any potential witness the Government seeks to prevent would preclude
even Teman’s legal counsel from fully investigating this case and pursuing any and all legally
available defenses.

       To prevent a criminal defendant from interviewing witnesses (or at least attempting to)
would constitute an egregious violation of Teman’s right to prepare for trial—yet that is what the
Government asks this Court to do. As the Second Circuit has succinctly explained:

       A trial is a search for the truth. This is no less true in a criminal matter than in a
       civil matter…. A lawyer may properly interview any witness or prospective witness
       for the opposing side in any civil or criminal case without the consent of opposing
       counsel…. The right to effective counsel embraces more than just the right to retain
       counsel.

Int'l Bus. Machines Corp. v. Edelstein, 526 F.2d 37, 44 (2d Cir. 1975) (quoting Coppolino v.
Helpern, 266 F. Supp. 930, 935-36 (S.D.N.Y. 1967)). See also United States v. Morrison, 518 F.
Supp. 917, 919 (S.D.N.Y. 1981) (dismissing indictment where “the defendant has been deprived
of the opportunity to interview witnesses who very possibly have exculpatory testimony to offer.
An accused has a fundamental right to present his own witnesses to establish a defense”); United
States v. Linder, No. 12 CR 22, 2013 WL 812382, at *1 (N.D. Ill. Mar. 5, 2013) (Defendant argued
the Government violated his “Fifth Amendment right to due process of law through its ‘intentional
interference with [his] right to conduct a defense investigation and interview prospective
witnesses.’” Following evidentiary hearing, the district court concluded, because “the prosecution
team substantially interfered with Defendant’s access to victims, exercised an overly aggressive
approach to witnesses by threatening them with prosecution, and violated the Defendant's
constitutional rights, the Court dismisses the Indictment”).

        Because the speech about which the Government complains is protected by the First
Amendment and because Teman and his legal team should retain the ability to fully investigate
this case by, among other things, attempting to interview potential witnesses, this Court should
deny the Government’s request to modify Teman’s bail.
Page 3 Case 1:19-cr-00696-PAE Document 49 Filed 12/23/19 Page 3 of 3



                                  Respectfully submitted,

                                  Margulis Gelfand, LLC

                                   /s/ Justin K. Gelfand
                                  JUSTIN K. GELFAND
                                  8000 Maryland Ave., Ste. 420
                                  St. Louis, MO 63105
                                  Telephone: 314.390.0234
                                  Facsimile: 314.485.2264
                                  justin@margulisgelfand.com
                                  Counsel for Defendant



Cc:   Jacob H. Gutwillig
      Kedar S. Bhatia
      Edward A. Imperatore
      Joseph A. DiRuzzo
